DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 9, the limitation of “the at least one electrically charged device” lacks prior antecedent basis.
Claim 25 depends on claim 9, thus, is also rejected the same.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,9,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher et al. (WO 2015195994 A1) in view of Ream et al. (US 20070231435 A1).
For claim 1, Gruenbacher et al. teach an aeroponic propagator for the cultivation of plants (functional recitation to which the propagator of Gruenbacher et al. can be used for cultivation of plants), the aeroponic propagator comprising a print head with at least one outlet that generates droplets each having a diameter in the range of 0.1 µm to 40 µm and ejects one droplet of liquid at a time for supplying a fog (page 6 discusses a print head being used for the microfluid and the diameter range is about 5-50 µm or microns). 
However, Gruenbacher et al. are silent about at least one electrically charged device that is configured to electrically charge the fog generated by the print head, wherein the aeroponic propagator is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog.
Ream et al. teach a print head comprising at least one electrically charged device (para. 0063, the voltage producing device) that is configured to electrically charge the fog generated by the print head, wherein the print head is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one electrically charged device as taught by Ream et al. in the aeroponic propagator’s print head of Gruenbacher et al. to alter the electrical charge of the fog so as to control the flow of the fog (as taught in para. 0063 of Ream).
	For claim 2, Gruenbacher et al. as modified by Ream et al. teach the aeroponic propagator of claim 1, and further teach wherein there are multiple outlets (130 of Gruenbacher), and the outlets are arranged in an array (fig. 7B of Gruenbacher).  
	For claim 3, Gruenbacher et al. as modified by Ream et al. teach the aeroponic propagator of claim 1, and further teach wherein the comprises a piezoelectric actuator (page 6 of Gruenbacher, the piezoelectric crystal; page 9, the micro mechanical actuation such as piezoelectric; page 11, the piezoelectric actuators in chamber 128) which is configured to control the ejection of droplets from the at least one outlet.
	For claim 9, Gruenbacher et al. teach a method of supplying fog within an aeroponic propagator (functional recitation to which the propagator of Gruenbacher et al. can be used for cultivation of plants), the method comprising generating droplets each having a diameter in the range of 0.1 µm to 40 µm to form the fog using a print head comprising at least one outlet, wherein the generation step comprises generating one droplet of liquid at a time from each at least one outlet (page 6 discusses a print head being used for the microfluid and the diameter range is about 5-50 µm or microns).  
However, Gruenbacher et al. are silent about electrically charging the fog generated by the print head by passing the fog through the at least one electrically charged device to alter the electrical charge of the fog.
Ream et al. teach a print head comprising at least one electrically charged device (para. 0063, the voltage producing device) that is configured to electrically charge the fog generated by the print head, wherein the print head is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of electrically charging the fog generated by the print head by passing the fog through the at least one electrically charged device as taught by Ream et al. to alter the electrical charge of the fog in the method of Gruenbacher so as to control the flow of the fog (as taught in para. 0063 of Ream).
 	For claim 17, Gruenbacher et al. as modified by Ream et al. teach the aeroponic propagator of claim 1, and further teach wherein the aeroponic propagator comprises multiple electrically charged devices which are arranged such that fog being charged passes successively through each of the electrically charged devices (as shown in figs. 6A-6C of Gruenbacher).  
	For claim 19, Gruenbacher et al. as modified by Ream et al. teach the aeroponic propagator of claim 1, and further teach at least one blowing device configured to move the fog (pages 17-18, the fan of Gruenbacher).  
Claims 1-5,9,11,12,14,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over (KR-101211246, as cited on form PTO-1449) in view of Gruenbacher et al. (as above) and Ream et al. (as above). Note, a machine translation has been provided in the previous Office action and will be referred to herein.
For claim 1, Kim discloses an aeroponic propagator for the cultivation of plants, the aeroponic propagator comprising: a fogging system (150,120) for supplying fog within the aeroponic propagator, wherein the fogging system comprises a droplet generator (150), the droplet generator comprising at least one outlet (figs. 2-3, not labeled but can be seen in the figures on top of ref. 150 where droplet M comes out of), and the droplet generator being configured such that in use each at least one outlet ejects one droplet of liquid at a time (page 8 states “Droplet generator 150 generates a fine droplet (M), the droplet (M) is moved to the top and supplied to the seeds (A) and plants (B). Seeds germinate by absorbing the culture, and after germination, leaves and roots are in contact with the droplets and moisturized”, emphasis on “a fine droplet M”).
However, Kim is silent about the fogging system comprising a print head with at least one outlet that generates droplets each having a diameter in the range of 0.1 µm to 40 µm and ejects one droplet of liquid at a time for supplying a fog; and at least one electrically charged device that is configured to electrically charge the fog generated by the print head, wherein the aeroponic propagator is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog. 
Gruenbacher et al. disclose an aeroponic propagator for the cultivation of plants (functional recitation to which the propagator of Gruenbacher et al. can be used for cultivation of plants), the aeroponic propagator comprising a print head with at least one outlet that generates droplets each having a diameter in the range of 0.1 µm to 40 µm and ejects one droplet of liquid at a time for supplying a fog (page 6 discusses a print head being used for the microfluid and the diameter range is about 5-50 µm or microns). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a print head with the features as taught by Gruenbacher et al. in the fogging system of Kim, in order to provide microfluidic delivery system that produces a more finer mist or fog and delivers the mist or fog to the target area accurately (as taught by Gruenbacher), since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Ream et al. teach a print head comprising at least one electrically charged device (para. 0063, the voltage producing device) that is configured to electrically charge the fog generated by the print head, wherein the print head is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one electrically charged device as taught by Ream et al. in the aeroponic propagator’s print head of Kim as modified by Gruenbacher et al. to alter the electrical charge of the fog so as to control the flow of the fog (as taught in para. 0063 of Ream).
	For claim 2, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, and further disclose wherein there are multiple outlets (130 of Gruenbacher), and the outlets are arranged in an array (fig. 7B of Gruenbacher).  
	For claim 3, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, but is silent about wherein the comprises a piezoelectric actuator which is configured to control the ejection of droplets from the at least one outlet.  As stated in the above, Gruenbacher et al. teach wherein the comprises a piezoelectric actuator (page 6, the piezoelectric crystal; page 9, the micro mechanical actuation such as piezoelectric; page 11, the piezoelectric actuators in chamber 128) which is configured to control the ejection of droplets from the at least one outlet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a piezoelectric actuator as taught by Gruenbacher et al. in the aeroponic propagator of Kim as modified by Gruenbacher et al. and Ream et al. in order to generate vibrating or volatile fluid composition so as to produce finer mist or fog. 
	For claim 4, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, and further teaches wherein the aeroponic propagator comprises a root chamber (figs. 1,3 of Kim, the lower chamber where ref. 110 is located), and a foliage chamber (figs. 1,3 of Kim, the upper chamber where the foliage are located), separated from the root chamber, and the fogging system is configured to supply fog to at least one of the root chamber and the foliage chamber (as shown in fig. 3 of Kim).  
	For claim 5, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, and further teaches wherein the print head is configured to eject approximately at least 1000 droplets per second from the at least one outlet (page 15 of Gruenbacher, since they are relied on for the print head droplets).
	For claim 9, Kim teaches a method of supplying fog within an aeroponic propagator, the method comprising generating droplets (M) using a droplet generator (150) comprising at least one outlet (figs. 2-3, not labeled but can be seen in the figures on top of ref. 150 where droplet M comes out of), wherein the generation step comprises generating one droplet of liquid at a time from each at least one outlet (page 8 states “Droplet generator 150 generates a fine droplet (M), the droplet (M) is moved to the top and supplied to the seeds (A) and plants (B). Seeds germinate by absorbing the culture, and after germination, leaves and roots are in contact with the droplets and moisturized”, emphasis on “a fine droplet M”).  
However, Kim is silent about each droplet having a diameter in the range of 0.1 µm to 40 µm to form the fog using a print head comprising at least one outlet; and electrically charging the fog generated by the print head by passing the fog through the at least one electrically charged device to alter the electrical charge of the fog.
	Gruenbacher et al. teach a method of supplying fog within an aeroponic propagator (functional recitation to which the propagator of Gruenbacher et al. can be used for cultivation of plants), the method comprising generating droplets each having a diameter in the range of 0.1 µm to 40 µm to form the fog using a print head comprising at least one outlet, wherein the generation step comprises generating one droplet of liquid at a time from each at least one outlet (page 6 discusses a print head being used for the microfluid and the diameter range is about 5-50 µm or microns).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a print head, with each droplet having a diameter in the range of 0.1 µm to 40 µm as taught by Gruenbacher et al. in the fogging system of Kim, in order to provide microfluidic delivery system that produces a more finer mist or fog and delivers the mist or fog to the target area accurately (as taught by Gruenbacher), since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Ream et al. teach a print head comprising at least one electrically charged device (para. 0063, the voltage producing device) that is configured to electrically charge the fog generated by the print head, wherein the print head is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of electrically charging the fog generated by the print head by passing the fog through the at least one electrically charged device as taught by Ream et al. to alter the electrical charge of the fog in the method of Kim as modified by Gruenbacher so as to control the flow of the fog (as taught in para. 0063 of Ream).
For claim 11, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, and further teaches wherein the aeroponic propagator comprises a root chamber (figs. 1,3 of Kim, the lower chamber where ref. 110 is located), and a foliage chamber (figs. 1,3 of Kim, the upper chamber where the foliage are located), separated from the root chamber, and the print head (as relied on with Gruenbacher) is configured to supply the fog to at least one of the root chamber and the foliage chamber.  
For claim 12, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 11, and further teaches wherein the at least one electrically charged device (as relied on from Gruenbacher) is configured to electrically charge the fog supplied to the root chamber (functional recitation to which the at least one electrically charged device can and does perform the intended function of configured to electrically charge the fog supplied to the root chamber).  
For claim 14, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 11, and further teaches wherein the at least one electrically charged device (as relied on from Gruenbacher) is configured to electrically charge the fog supplied to the foliage chamber (functional recitation to which the at least one electrically charged device can and does perform the intended function of configured to electrically charge the fog supplied to the foliage chamber).   
For claim 17, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, but is silent about wherein the aeroponic propagator comprises multiple electrically charged devices which are arranged such that fog being charged passes successively through each of the electrically charged devices.  
As stated in the above, Gruenbacher et al. teach multiple electrically charged devices which are arranged such that fog being charged passes successively through each of the electrically charged devices (as shown in figs. 6A-6C).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple electrically charged devices as taught by Gruenbacher et al. in the aeroponic propagator of Kim as modified by Gruenbacher et al. and Ream et al. in order to provide individual charge to each droplet coming out of the outlet so as to provide better attraction or adherence of the droplets to the surfaces being sprayed.  
For claim 19, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, but is silent about at least one blowing device configured to move the fog.  
	As stated in the above, Gruenbacher et al. teach at least one blowing device configured to move the fog (pages 17-18, the fan).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one blowing device as taught by Gruenbacher et al. in the aeroponic propagator of Kim as modified by Gruenbacher et al. and Ream et al. in order to better distribute the droplets of fog to the plants. 
Claims 8,20,22,23,25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Gruenbacher et al. and Ream et al. as applied to claims 1 & 9 above, and further in view of Huang et al. (US 20140047582 A1).
For claims 8,20 & 22, Kim as modified by Gruenbacher et al. and Ream et al. teaches the aeroponic propagator of claim 1, and further teaches a reservoir (110 of Kim) of liquid for use by the print head (as relied on with Gruenbacher) to generate droplets. 
However, Kim as modified by Gruenbacher et al. and Ream et al. is silent about wherein the liquid comprises at least one of the nutrients, RNA, nitrogen fixing bacteria, a hormone, and a chemical to promote detachment of produce from cultivated plants.  
	Huang et al. teach RNAs that promote root growth composition comprising a liquid that includes the RNA.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include RNA as taught by Huang et al. in the liquid of Kim as modified by Gruenbacher et al. and Ream et al.  in order to promote better root growth as taught by Huang et al.  
	For claim 23, Kim as modified by Gruenbacher et al., Ream et al., and Huang et al. teaches the aeroponic propagator of claim 22, and further teaches a root chamber (figs. 1,3 of Kim, the lower chamber where ref. 110 is located), in which the roots of plants are disposed in use, and the fog is supplied to the root chamber (fig. 3 of Kim).  	
	For claim 25, Kim as modified by Gruenbacher et al. and Ream et al. teaches teh method of claim 9, but is silent about providing a liquid and generating the fog within the aeroponic propagator using the liquid, wherein the liquid comprises RNA.
	Huang et al. teach RNAs that promote root growth composition comprising a liquid that includes the RNA.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of providing a liquid and generating the fog within the aeroponic propagator using the liquid, wherein the liquid comprises RNA as taught by Huang et al. in the method of Kim as modified by Gruenbacher et al. and Ream et al. in order to promote better root growth as taught by Huang et al.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Gruenbacher et al., Ream et al., and Huang et al. as applied to claims 1,22 above, and further in view of Bailey et al. (US 20100257634 A1).
 For claim 24, Kim as modified by Gruenbacher et al., Ream et al., and Huang et al. teaches the aeroponic propagator of claim 22, but is silent about wherein the liquid is lipophilic with a range with a partition coefficient logPoktanowater between approximately -5 and 5.
Bailey et al. teach a composition comprising RNA and lipophilic molecules (para. 0073). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include lipophilic molecules as taught by Bailey et al. in the composition of Kim as modified by Gruenbacher et al., Ream et al., and Huang et al. in order to better penetrate the RNA into the root for enhancing root growth, since the lipophilic molecules are used to better penetrate cellular membranes without active transport mechanisms as taught by Bailey et al. 
Kim as modified by Gruenbacher et al., Ream et al., Huang et al. and Bailey et al. is silent about the lipophilic being with a range with a partition coefficient logPoktanowater between approximately -5 and 5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lipophilic of Kim as modified by Gruenbacher et al., Ream et al., Huang et al. and Bailey et al. be with a range with a partition coefficient logPoktanowater between approximately -5 and 5, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that since the range includes 0, technically, the range does not exist. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5,8,9,11,12,14,17,19,20,22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643